Citation Nr: 1713755	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-08 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back disorder

2. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from January 1984 to January 1987.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the Board at a December 2013 videoconference hearing.  A transcript of the hearing is of record.

This case was previously before the Board in July 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. Chronic low back strain was not manifest during active service; any current low back disability is not otherwise etiologically related to such service.

2. A chronic right knee disability was not manifest during active service; any current right knee disability is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his appeal.  See 38 U.S.C.A.    § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  This examination is adequate for the purpose of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The instant appeal has been previously remanded in July 2014 for additional development.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts service connection for low back and right knee disabilities.  Specifically, he contends that he injured both his low back and right knee in separate instances during service, and both have continued to cause pain since.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

While the evidence reveals that the Veteran currently suffers from lumbosacral and right knee strain, the competent, probative evidence of record does not etiologically link the Veteran's current disabilities to his service or any incident therein.  Service treatment records reflect that in March 1984, the Veteran presented with complaints of back pain for 24 hours after lifting a sand bag.  He was able to walk on heels and toes and rise without discomfort or muscle spasm.  A diagnosis of pulled muscle was rendered, and the Veteran provided balm and a heading pad.  There was no followup treatment or other complaints related to the low back during service.  With respect to the right knee, the Veteran presented in December 1986 with a one-day history of pain on and just above the right knee while playing basketball.  He exhibited moderate tenderness of the mid-right quadriceps with full range of motion of the right knee, and diagnosed with a muscle contusion.  Again, no other complaints or treatment related to the right knee are noted during service.  Both the low back and right knee conditions appear to have fully resolved during service.  As such, the Board finds that no chronic low back or right knee manifest during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Post-service records contain conflicting evidence regarding when the Veteran first sought treatment for low back and/or right knee conditions.  However, an undated, unsigned letter purportedly from Dr. T.B. notes he treated the Veteran since 1991, and he had "always complained of recurring back and knee pain."  Therefore, assuming arguendo that this letter documents treatment for low back and/or right knee conditions dating to 1991, four years following service discharge, while not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Board observes there are a number of conflicting medical opinions regarding the diagnosis and etiology of the Veteran's low back and right knee disabilities.  For example, the undated, unsigned statement from Dr. T.H. notes the Veteran "has always complained of recurring back and knee pain" and that his low back and knee injuries "may have resulted from his military tour."  However, the Board notes that no rationale was provided for this opinion.  Further, language such as "may have resulted" is speculative and does not rise to the level of at least as likely as not.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, Dr. T.H.'s statement is afforded no probative value.

The Veteran has submitted a number of statements from Dr. A.J.  In a February 2010 statement, Dr. A.J. notes the Veteran shows signs of lumbar spondylosis, osteoarthritis, and lumbar disc degeneration, which within a reasonable degree of medical certainty started in the military in 1987 and evolved into a much more severe lumbar spinal issues.  In a followup May 2010 statement, Dr. A.J. restates his current diagnoses and notes a review of the Veteran's service treatment records.  He repeats the opinion that the Veteran's current disabilities began during service and evolved into his current more severe lumbar spinal issues.  Finally, in a January 2014 statement, Dr. A.J. further opines that the Veteran's in-service injury was more severe than the diagnosis of lumbar sprain/strain provided at the time, opining that it was likely a lumbar disc damage, which accounts for his current progressive degenerative lumbar spondylosis.

The Board has considered Dr. A.J.'s multiple statements, but affords them little probative value in this case.  In this regard, while Dr. A.J. provides a current diagnosis of lumbar spondylosis, osteoarthritis, and lumbar disc degeneration, he cites no objective testing which reflects such a diagnosis.  By contrast, an August 2009 MRI report notes a diagnosis of mild congenital stenosis of the spinal canal from L2-L3 downwards, and mild ligamentum flavum hypertrophy in the lumbar spine that does not impinge on the canal.  There is no objective testing of record which supports the diagnoses provided by Dr. A.J., nor does he discuss the report of the August 2009 MRI.  See generally Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Furthermore, Dr. A.J. provides no rationale for his conclusion that the in-service muscle strain was misdiagnosed at the time, and was in fact more severe, leading to the Veteran's current disability.  A medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

By contrast, a September 2014 VA examiner reviewed the entire evidence of record, and noted that the diagnoses of mild congenital stenosis and mild ligamentum flavum hypertrophy of the lumbar spine, as reflected by the November 2009 MRI report are congenital defects without superimposed injury.  Therefore, service connection is not warranted for these lumbar spine diagnoses.  See generally 38 C.F.R. § 3.303(c).  With respect to lumbar strain, the VA examiner noted that the Veteran returned to duty after the one instance of a pulled muscle, and the lack of subsequent treatment combined with reports of playing basketball are prima facie evidence that the low back strain had completely resolved.  Furthermore, the VA examiner noted the Veteran suffered a post-service intervening low back injury, a fact which was not discussed by the Veteran's private physicians.  With respect to the right knee, the VA examiner noted the in-service contusion to the right quadriceps muscle, which subsequently healed, combined with the Veteran's own reports that he suffered a post-service right knee injury.  

Ultimately, the VA examiner opined that it is less likely as not that the Veteran's current low back and right knee disorders are etiologically related to his active service.  Because these opinions are based on a thorough review of the claims file, reflect an accurate account of the evidence of record, and provide a throurough rationale for the etiological opinions of record, the Board affords the VA examiner's opinions significant probative weight.

The Board acknowledges the Veteran's lay statements, as well as those submitted on his behalf, regarding the nature and etiology of his low back and right knee disabilities.  However, while the Veteran and his witnesses are competent to report (1) symptoms observable to a layperson, e.g., pain, wincing; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, they are not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  Accordingly, the Board assigns a little probative value to these lay assertions of the etiology of his disability.

Accordingly, based on the evidence discussed above, the Board concludes that the preponderance of the evidence is against the claims of service connection for low back and right knee disorders.  The benefit of the doubt rule does not apply, and the appeals must be denied.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


